By the court.

He, who openly and deliberately avows that he has no belief in the existence of a God, furnishes clear and satisfactory evidence against himself, that he is incapable of being bound, by any religious tie, to speak the truth, and is unworthy of any credit in a court of justice. This witness is proved to have repeatedly avowed such a sentiment, and we have no hesitation in rejecting him as a person worthy of no credit. 2 Cowen, 431, Butts v. Swartwood; 18 Johns. 98, Jackson v. Gridley; Willes’ Rep. 538, Omichund v. Barker.